                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION

Floyd Edward Williams, #20050057,                            C/A No. 1:18-cv-00502-JFA

                 Petitioner,
                                                                       ORDER
v.

Warden Mosley,

                 Respondent.



     I.       INTRODUCTION

          Petitioner Floyd Edward Williams, #20050057 (“Petitioner”), a state prisoner proceeding

pro se, filed a petition seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2241 (“Petition”).

(ECF No. 1). Petitioner is a federal inmate incarcerated at the Federal Correctional Institution

Edgefield, in the custody of the Federal Bureau of Prisons (“BOP”). (ECF No. 23 at 1). After

reviewing the pleadings, the Magistrate Judge assigned to this action 1 prepared a thorough Report

and Recommendation (“Report”) and recommends that Respondent Warden Mosley’s

(“Respondent”) Motion to Dismiss (which the Court construes as a Motion for Summary

Judgment) (ECF No. 16) be granted and that the Petition (ECF No. 1) be denied. (ECF No. 23).

The Report sets forth, in detail, the relevant facts and standards of law on this matter. (ECF No.

23 at 1-4).



1
  The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule
73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court. The
recommendation has no presumptive weight, and the responsibility to make a final determination remains
with this Court. Mathews v. Weber, 423 U.S. 261, 271 (1976). The Court is charged with making a de novo
determination of those portions of the Report and Recommendation to which specific objection is made,
and the Court may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate
Judge, or recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b)(1).
          The Report was filed by the Magistrate Judge on August 30, 2018 and Petitioner was

advised of his right to file objections to that Report. (ECF No. 23 at 8). The Magistrate Judge

required Petitioner to file objections to the Report by September 13, 2018. (ECF No. 23 at 8).

Petitioner filed his objections on September 19, 2018, and the Court accepted his technically late

filing pursuant to the prisoner mailbox rule. 2

    II.      FACTUAL AND PROCEDURAL BACKGROUND

          On June 30, 1999, the United States District Court for the Middle District of North Carolina

sentenced Petitioner to 140 months of incarceration and five years of supervised release for

conspiracy to possess with intent to distribute cocaine base. (ECF No. 16-5). On August 1, 2008,

Petitioner was released from incarceration and began the supervised release portion of his

sentence. (ECF No. 16 at 5). On February 16, 2012, Petitioner was sentenced to 90 months for

distribution of cocaine base. (ECF No. 16-1). On March 12, 2012, Petitioner’s supervised release

was revoked, and he was sentenced to 40 months of incarceration. (ECF No. 16-2).

          Congress granted the Director of the BOP discretion to grant early release to inmates

convicted of nonviolent offenses who successfully complete a residential drug treatment program.

See 18 U.S.C. § 3621(e)(2)(B). On March 16, 2009, the BOP promulgated Program Statement

5331.02, Early Release Procedures Under 18 U.S.C. § 3621(e). (ECF No. 16-4). Under this

program statement, an inmate is not eligible for early release if he has a prior listed felony or

misdemeanor conviction within ten years from the date of sentencing for his current confinement.

(ECF No. 16-4).




2
  See Houston v. Lack, 487 U.S. 266, 270-71 (1988) (discussing the prisoner mailbox
rule, whereby the date of filing is the date on which a prisoner plaintiff places a document to be filed on
the docket into the prison mail system).
          On October 18, 2016, a request for offense review was conducted and the BOP determined

that, due to a 1995 North Carolina conviction, Petitioner was not eligible for early release upon

completion of the residential drug abuse program. (ECF No. 16-3 at 3, 7). On December 1, 2016,

Petitioner requested a re-review of his early release status and the BOP’s Designations and

Sentence Computation Center determined the original review conducted on October 18, 2016, was

correct. (ECF No. 16-3 at 3).

          Petitioner filed this Petition alleging the BOP misinterpreted its policies and regulations,

preventing him from attaining the benefit of completing the BOP’s drug treatment program. (ECF

No. 1 at 6). Petitioner asks the Court to order the BOP to grant his request to receive a reduction

in his sentence. (ECF No. 1 at 7).

   III.      LEGAL STANDARD

          A. Standard for Review of Magistrate Judge’s Report.

          A district court is required to conduct a de novo review only of the specific portions of the

Magistrate Judge’s Report to which objections are made. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72(b); see also Carniewski v. W. Va. Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). In the

absence of specific objections to portions of the Report, the Court is not required to give an

explanation for adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Thus,

the Court must only review those portions of the Report to which Plaintiff has made specific

written objections. Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

          “An objection is specific if it ‘enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM Trucking of the

Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6 (D.S.C. Dec. 12, 2017)

(citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996)).
A specific objection to the Magistrate Judge’s Report thus requires more than a reassertion of

arguments from the Complaint or a mere citation to legal authorities. See Workman v. Perry, No.

6:17-cv-00765-RBH, 2017 WL 4791150, at *1 (D.S.C. Oct. 23, 2017). A specific objection must

“direct the court to a specific error in the magistrate’s proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       “Generally stated, nonspecific objections have the same effect as would a failure to object.”

Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2, 2007) (citing

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)). The Court

reviews portions “not objected to—including those portions to which only ‘general and

conclusory’ objections have been made—for clear error.” Id. (emphasis added) (citing Diamond,

416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47).

       Where an objection is “nonspecific, unrelated to the dispositive portions of the Magistrate

Judge’s Report and Recommendation, or merely restate[s] . . . claims,” the Court need not conduct

any further review of that objection. Field v. McMaster, 663 F. Supp. 2d 449, 452 (D.S.C. 2009);

see also McNeil v. SC Dept. of Corrections, No. 5:12-2880-MGL, 2013 WL 1102881, at *1

(D.S.C. Mar. 15, 2013) (finding the petitioner’s objections to be without merit where the objections

were “non-specific, unrelated to the dispositive portions of the Magistrate Judge’s Report, and

consist[ed] of a reassertion of the arguments” made in the petition); Arbogast v. Spartanburg Cty.,

No. 07:11-cv-00198-GRA, 2011 WL 5827635, at *2 (D.S.C. Nov. 17, 2011) (finding that the

plaintiff’s objections were not specific where the objections were “general and conclusory in that

they merely reassert[ed] that his conviction was wrongful.”).
          B. Standard for Summary Judgment.

          Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “Only disputes over facts that might affect the outcome of the suit under the governing law

will properly preclude the entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). “[S]ummary judgment will not lie if the dispute about a material fact is ‘genuine,’

that is, if the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Id.

          At the summary judgment stage, the Court must view the evidence in the light most

favorable to the non-moving party and draw all justifiable inferences in its favor. Id. at 255.

However, “[o]nly disputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment. Factual disputes that are irrelevant or

unnecessary will not be counted.” Id. at 248. The moving party has the burden of proving that

summary judgment is appropriate. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the

moving party makes this showing, however, the opposing party may not rest upon mere allegations

or denials, but rather must, by affidavits or other means permitted by the Rule, set forth specific

facts showing that there is a genuine issue for trial. See Fed. R. Civ. P. 56.

    IV.       DISCUSSION

          The only issue under review here is whether Petitioner’s sentence should be reduced due

to his alleged eligibility for early release. Petitioner argues the BOP erroneously determined he

was ineligible for early release due to a prior 1995 North Carolina conviction. (ECF No. 1-1).

Petitioner contends his 2012 sentence for violation of his term of supervised release is not a
continuation of his 1999 conviction and, therefore, his 1995 North Carolina conviction is outside

Program Statement 5331.02’s ten-year limitation period. (ECF No. 1-1 at 4–5).

       Respondent seeks dismissal of the Petition, arguing the BOP properly applied its policy in

determining Petitioner was not eligible for early release. (ECF No. 16). Respondent cites to United

States v. Woodrup, 86 F.3d 359, 361 (4th Cir. 1996) and Johnson v. United States, 529 U.S. 694,

701 (2000) to argue Petitioner’s 2012 sentence imposed for violating his term of supervised release

is a part of, and directly linked to, his original 1999 sentence as a matter of law. (ECF No. 16 at

6–7). Respondent contends Petitioner was ineligible for early release in 1999 due to his 1995 North

Carolina conviction and, because Petitioner’s current supervised release violation sentence is a

part of his 1999 sentence, he remains ineligible for early release. (ECF No. 16 at 7).

       In response, Petitioner argues his 2012 term of imprisonment for violating his supervised

release does not relate back to his 1999 sentence. (ECF No. 22 at 3). Petitioner alleges that under

BOP policy his 2012 term of imprisonment for violation of supervised release should be treated as

a new sentence. (ECF No. 22 at 2).

       The Magistrate Judge recommends this Court grant Respondent’s Motion for Summary

Judgment. (ECF No. 23). Petitioner objects, reiterating his early argument that under BOP rules,

his most recent imprisonment for violating the terms of his supervised release should be treated as

a new sentence. (ECF No. 30 at 2). He also appeals to the purpose of the rules by arguing the

“obvious goal behind this amendment is to give defendants who are 10 years or more removed

from convictions and sentencing for certain crimes the benefit of a second chance in life, in the

BOP, and under the law and policy.” (ECF No. 30 at 2). Although Petitioner’s objection does

appear to reassert the argument made in his petition, it also includes additional argument as to the
purpose of the rule. Thus, the Court considers the objections to be specific and addresses them

accordingly.

       “The sentence imposed upon revocation of a term of supervised release is an authorized

part of the original sentence, as the term of supervised release is an authorized part of the original

sentence for commission of the felony or misdemeanor.” United States v. Woodrup, 86 F.3d 359,

361 (4th Cir.); United States v. Paskow, 11 F.3d 873, 883 (9th Cir. 1993) (“[A] term of supervised

release . . . is simply part of the whole matrix of punishment which arises out of a defendant’s

original crimes.”); see also 18 U.S.C. § 3583(a). When a defendant is returned to prison after a

violation of the term of supervised release, it is the original sentence that is executed. Woodrup,

86 F.3d at 362; United States v. Evans, 159 F.3d 908, 913 (4th Cir. 1998) (explaining a defendant’s

incarceration after revocation of supervised release is custody “by virtue of” the underlying

original offense and sentence).

       Here, Petitioner’s assertion that BOP rules consider a term of imprisonment for violation

of supervised release as a new sentence is unavailing. The clear case law on this issue maintains

that supervised release is considered a continuation of the sentence of the underlying offense.

Consequently, reincarceration for a 2012 violation of supervised release that relates to a 1999

sentence does not amount to a new sentence but is rather a continuation of the 1999 sentence,

which occurred less than ten years after Petitioner’s 1995 sentence. Due to the clear case law on

this issue, the BOP rules cannot be construed otherwise.

       Moreover, while the early release program does reward people who do not reoffend within

ten years of an earlier conviction, Petitioner’s conduct does not conform to the standard set in the

rule that created the program. Indeed, he reoffended less than ten years after his 1995 sentence.
The fact that he violated his supervised release that relates back to his 1999 sentence does not help

his case.

        This Court finds Petitioner’s 2012 incarceration for violation of the terms of his supervised

release is not a new sentence but rather is the execution of his 1999 sentence for conspiracy to

possess with intent to distribute cocaine base. Moreover, this Court finds the BOP’s conclusion

that Petitioner’s 1995 North Carolina conviction makes him ineligible for early release under

Program Statement 5331.02’s ten-year limitation period is a reasonable and correct interpretation

of circuit case law and BOP regulations.

   V.       CONCLUSION

        After carefully reviewing the applicable laws, the record in this case, as well as the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts

and applies the correct principles of law. Accordingly, the Court adopts the Magistrate Judge’s

Report (ECF No. 23). Therefore, Respondent’s Motion for Summary Judgment (ECF No. 16) is

granted and the Petition (ECF No. 1) is dismissed with prejudice.


        IT IS SO ORDERED.


        March 20, 2019                                        Joseph F. Anderson, Jr.
        Columbia, South Carolina                              United States District Judge
